Exhibit 10.1
AMENDMENT NO. 1
TO THE
LINCOLN ELECTRIC HOLDINGS, INC.
2005 DEFERRED COMPENSATION PLAN FOR EXECUTIVES
(SECOND AMENDMENT and RESTATEMENT EFFECTIVE AS OF JANUARY 1, 2018)


    Lincoln Electric Holdings, Inc. hereby adopts this Amendment No. 1 to the
Lincoln Electric Holdings, Inc. 2005 Deferred Compensation Plan for Executives
(Second Amendment and Restatement Effective as of January 1, 2018) (the “Plan”),
effective as of August 1, 2020.
    Section 5.2 of the Plan is hereby amended in its entirety to read as
follows:
“Section 5.2. Security For Benefits. Notwithstanding the provisions of Section
5.1, nothing in this Plan shall preclude the Corporation from setting aside
amounts in trust (the “Trust”) pursuant to one (1) or more trust agreements
between a trustee and the Corporation. However, no Participant or Beneficiary
shall have any secured interest or claim in any assets or property of the
Corporation or the Trust and all funds contained in the Trust shall remain
subject to the claims of the Corporation’s general creditors. In furtherance of
the foregoing, in the event of a Potential Change in Control or a Change in
Control (as such terms are defined in the Lincoln Electric Holdings, Inc. Rabbi
Trust Agreement by and between the Corporation and Wells Fargo Bank, National
Association (or its successor trustee) effective as of August 1, 2020 (or any
successor trust agreement to the foregoing agreement) (the “Trust Agreement”))
or upon any other event specified in the Trust Agreement, the Corporation shall
contribute (or cause to be contributed) to the Trust established thereunder
assets in the amounts, and in accordance with the terms and conditions, as set
forth in the Trust Agreement, provided that any such contribution would not
result in a transfer of property within the meaning of Section 83 of the Code as
contemplated by Sections 409A(b)(2) or (3) of the Code.”





















--------------------------------------------------------------------------------









        IN WITNESS WHEREOF, Lincoln Electric Holdings, Inc. has caused this
Amendment No. 1 to be executed on this 21st day of July, 2020.




LINCOLN ELECTRIC HOLDINGS, INC.






By: /s/ Michele R. Kuhrt    


Name: Michele R. Kuhrt


Title:     Executive Vice President, Chief Human Resources Officer


    -2-    